 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.1 Filed 12/02/20 Page 1 of 22




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 Linda DeVooght, and Jennifer Piper,

       Plaintiffs,                             Case: 20-________

 v.                                            Hon. __________________
                                               United States District Judge
 City of Warren and William Dwyer, in
 his Individual Capacity,                      Hon. ___________________
                                               United States Magistrate Judge
       Defendants.


      COMPLAINT FOR DAMAGES, DECLARATORY JUDGMENT,
            INJUNCTIVE RELIEF AND JURY DEMAND
      1.     Plaintiffs Linda DeVooght and Jennifer Piper are women dispatchers

employed by the City of Warren Police Department. They are among a group of

colleagues, all dispatchers employed by the City of Warren, who filed a lawsuit in

this Court, Case No. 20-cv-10812, Hon. George Caram Steeh presiding, against their

employer, the City of Warren alleging violations of their 14th Amendment Equal

Protection rights and their rights under the Elliott-Larsen Civil Rights Act. Plaintiffs

DeVooght and Piper now bring this lawsuit alleging that the City and its Police

Commissioner, William Dwyer, have undertaken internal affairs investigations and

authorized and implemented exceptionally severe discipline against them, including

unpaid suspensions, demotion, and termination, in retaliation for exercising their



                                           1
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.2 Filed 12/02/20 Page 2 of 22




statutory constitutional rights to oppose unlawful employment discrimination and to

seek redress in federal court.

      2.        Plaintiffs, who are civilian employees, are required to conduct pat-

down searches of women arrestees, which is universally understood to be a

responsibility properly left to trained sworn police officers; whereas, similarly

situated male dispatchers have no such work demand. Defendants, the City of

Warren and its Police Commissioner, require Plaintiffs and their fellow women

dispatchers, but not their similarly situated male dispatchers, to conduct these

inherently unsafe searches of arrestees instead of assigning the task to one of the

City’s on-duty female police officers who have been properly trained to conduct the

searches, or requesting the assistance of a female office from a neighboring

jurisdiction.

      3.        Within two weeks of Plaintiffs having filed their lawsuit, Defendants

launched a retaliatory internal affairs investigation into a spurious complaint

regarding lead Plaintiff Linda DeVooght’s conduct as a supervisor of dispatch. After

a wide-ranging investigation designed to chill and dissuade the named Plaintiffs and

all other women employed in dispatch operations, in late July of 2020, Defendants

confronted Plaintiffs DeVooght and Piper, along with three others who had been

plaintiffs in the prior lawsuit matter but later withdrew their claims, with threats that

they must voluntarily accept unpaid suspensions and, in DeVooght’s case a


                                           2
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.3 Filed 12/02/20 Page 3 of 22




demotion, in lieu of facing even stiffer penalties through formal discipline process.

The investigation would never have taken place but for Plaintiffs’ prior lawsuit.

Defendants have imposed severe discipline on Plaintiffs and others who opposed the

disparate treatment of dispatchers based on their sex and participated in formal

proceedings regarding the legality of Defendants’ discriminatory policy. The

investigations and disciplines are based on conduct and alleged infractions that

Defendants have commonly overlooked when committed by similarly situated

employees who did not engage in such protected activities.

                   JURISDICTION, PARTIES AND VENUE

      4.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

authorizes federal courts to decide cases concerning federal questions; 28 U.S.C. §

1343(a)(3) and (4), which authorize federal courts to hear civil rights cases; and 28

U.S.C. § 2201, the Declaratory Judgment Act.

      5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1367 over the state-

law claims under the Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq

(“ELCRA”) arising from the same core operative facts as the federal questions.

      6.     Plaintiff DeVooght received her Notice of Right to Sue from the EEOC

for a charge of retaliation in violation of Title VII, Charge Number 471-2020-02602,

on October 15, 2020.




                                         3
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.4 Filed 12/02/20 Page 4 of 22




      7.     Plaintiff Piper received her Notice of Right to Sue from the EEOC for

a charge of retaliation in violation of Title VII, Charge Number 471-2021-00208, on

November 13, 2020.

      8.     Plaintiff Linda DeVooght is a 48-year-old woman who resides in

Sterling Heights, County of Macomb, Michigan.

      9.     Plaintiff Jennifer Piper is a 46-year-old woman who resides in Warren,

County of Macomb, Michigan.

      10.    Defendant City of Warren is an incorporated municipality under

Michigan’s Home Rule Cities Act and located in Macomb County, Michigan.

      11.    Defendant William Dwyer is the Police Commissioner of the City of

Warren and resides in the Eastern District of Michigan.

      12.    Venue is proper in this Court as Defendant City is located in the Eastern

District of Michigan, all parties live and work in the Eastern District of Michigan,

and all the events alleged herein occurred in the Eastern District of Michigan.

                                Statement of Facts

      13.    The City of Warren Police Department employs approximately 20

dispatchers, 4 of whom are men and the rest of whom are women.

      14.    The dispatchers employed by the City of Warren Police Department are

paid according to two collective bargaining agreements—one for the dispatchers and




                                          4
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.5 Filed 12/02/20 Page 5 of 22




one for the supervisors—and these agreements make no distinction in pay between

male and female dispatchers or dispatch supervisors.

      15.    Plaintiff Linda DeVooght began working as a dispatcher for Defendant

City of Warren’s Police Department on or about April 6, 1999. She was promoted

to a Supervisor of Dispatch on or about February 20, 2015.

      16.    In September of 2020, Ms. DeVooght accepted a settlement agreement

negotiated through the unions with Defendants to accept a demotion to dispatcher

and an unpaid suspension, rather than attempt to appeal a disciplinary determination

by Defendant Dwyer that terminated her for baseless charges brought against her in

retaliation for bringing this lawsuit.

      17.    On October 7, 2020, the City issued a personnel order reinstating

DeVooght to the position of dispatcher.

      18.    Since October 9, 2020, Ms. DeVooght has been employed by Warren

as a Dispatcher.

      19.    Plaintiff Jennifer Piper began working a dispatcher for Defendant City

of Warren’s Police Department on or about January 24, 2005.




                                          5
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.6 Filed 12/02/20 Page 6 of 22




A. The City of Warren Police Department Maintains a Long-Standing Policy
   that Requires Women Dispatchers to Conduct Custodial Searches of
   Prisoners; whereas, Male Dispatchers Have No Such Requirement
      20.      The City of Warren Police Department maintains a formal policy

regarding the arrest and processing of prisoners that has female dispatchers conduct

the search of female arrestees.

      21.      In practice, the Police Department also order female dispatchers to

conduct the searches of female arrestees, even when there is a female sworn officer

available to conduct the search.

      22.      The general order and formal policy has no provision for male

dispatchers to ever search an arrestee.

      23.      In practice, male dispatchers have never conducted a search of an

arrestee.

      24.      On April 4, 2020, in response to initial negotiations regarding

Plaintiffs’ filing of their initial Complaint in lawsuit 20-cv-10812, and a since-

withdrawn Motion for Preliminary Injunction and Temporary Restraining Order,

Defendants issued General Order 20-03, which altered the policy’s language to

require a dispatcher to conduct a prisoner search when a “same-sex” patrol officer is

unavailable.




                                          6
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.7 Filed 12/02/20 Page 7 of 22




       25.    There is no known instance dating back at least three decades and

including since the revised directive issued on April 4, 2020, of a male dispatcher

conducting a prisoner search.

       26.    Searching a prisoner or arrestee is inherently dangerous work that

requires the specialized training of a sworn police officer.

       27.    The Warren Police Department’s policy indicates that women

dispatchers should wear bullet-proof vests when conducting prisoner searches.

       28.    This policy of prescribing bullet-proof vests serves as Defendants’

admission that conducting prisoner searches is inherently dangerous work not

suitable for civilians.

       29.    Female dispatchers have been exposed to contagious diseases, bodily

fluids, fleas, lice, as well, as extremely aggressive behavior and abuse from arrestees

they have been ordered to search.

       30.    The City of Warren has provided none or inadequate training to its

female dispatchers to conduct these searches.

       31.    The City of Warren Police Department General Order regarding the

General Description of Duties for Dispatchers was last revised in August of 2003.

       32.    This General Order regarding the Duties for Dispatchers mentions as

the last of a long list of duties that a dispatcher “assists in the searching/processing

of arrested persons in the station, as necessary, at the direction of a supervisor.”


                                           7
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.8 Filed 12/02/20 Page 8 of 22




      33.    The General Order describing the duties of Dispatch Supervisors,

which became effective on October 9, 2002 and remains in effect today, makes no

mention of prisoner searches as a responsibility, but does indicate that he or she

performs general dispatch duties.

      34.    The collective bargaining agreements relevant to Dispatchers and

Dispatch Supervisors make no mention of prisoner searches as a responsibility of

any dispatcher.

     35.     Defendants require that female dispatchers be physically able to

perform prisoner searches, but do not hold male dispatchers to the same physical job

requirements.

     36.     For instance, when Plaintiff Jennifer Piper took a medical leave in the

fall of 2019, Defendants would not clear her to return to work until she could

demonstrate that she was physically able to conduct custodial searches of prisoners.

     37.     No male dispatcher has ever had to demonstrate that he was physically

able to conduct custodial searches to be cleared to return to work.

     38.     Indeed, a male dispatcher during the same time took time off work for

a vasectomy, but was allowed to return to his job, which for him was considered

light duty, even though he was not physically able to conduct custodial searches.




                                          8
 Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.9 Filed 12/02/20 Page 9 of 22




B. The City of Warren and Police Commissioner Dwyer have Retaliated
   Against Plaintiffs and other Female Dispatchers for Opposing this Policy
   and Seeking Redress through the Courts
       39.    Records dating to the early 1990’s and continuing through 2019

demonstrate that Plaintiffs and their former colleagues have consistently and

repeatedly complained to the Commissioner, command officers, and to their union

representatives regarding the fundamental unfairness that female dispatchers are

required to perform a dangerous and odious responsibility that should be performed

only by sworn officers.

       40.    Plaintiffs have repeatedly been told by Defendants and by their union

representatives that “it was not the right time”, “not possible”, and/or “not a matter

for contract negotiations”.

       41.    Plaintiffs have even requested through their Union and been denied that

they be paid a form of “hazard compensation” for being ordered to conduct these

dangerous and odious custodial searches of prisoners.

       42.    Because Defendants refused to change this unconstitutional and

unlawful policy, Plaintiffs explored using a lawsuit to seek redress.

       43.    On March 27, 2020, DeVooght and five colleagues filed the initial

Complaint in the lawsuit. (Case Number 20-cv-10812, Dkt. 1.)

       44.    On April 10, 2020, Plaintiffs filed their First Amended Complaint in

this lawsuit. (Id. at Dkt. 12.)


                                          9
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.10 Filed 12/02/20 Page 10 of 22




       45.   In addition to Plaintiffs DeVooght and Piper, Dawn McLean, Tressa

Sinha are named in this prior case, and their colleagues Donna Tripi, Suzanne

Chaffin, Cheryl Osowski, and Amber Mavis had joined one or both of these first two

complaints, but have since withdrawn their claims in this matter. (Id. at Dkts. 13, 14,

21.)

       46.   On April 10, 2020, Warren Police Lt. David Kriss informed Ms.

DeVooght that an internal investigation was being opened against her.

       47.   The ostensible reason Defendants provided for opening this

investigation related to a dispute raised by a dispatcher known to have performance

issues, who redirected concerns about her own performance to a complaint about

Ms. DeVooght.

       48.   Rather than take this incident for what it was—a poor performer using

misdirection to avoid criticism—Defendants used the matter as a pretext to retaliate

against Ms. DeVooght for spear-heading a lawsuit challenging the constitutionality

and legality of Defendants’ use of female dispatchers to search prisoners.

       49.   In any other circumstance, this matter raised by the disgruntled, poor

performer would have been resolved informally by the supervising officers for the

dispatch unit working with the dispatch supervisors, including Ms. DeVooght, and

the complaining individual to reconcile the matter.




                                          10
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.11 Filed 12/02/20 Page 11 of 22




      50.    Ms. DeVooght has over 20 years of experience working in dispatch for

Defendants and had not received a single disciplinary incident in that time before

Defendants launched their investigation to her after she filed this lawsuit.

      51.    Facing this lawsuit initiated by Ms. DeVooght, Defendants acted to

punish Ms. DeVooght for challenging their policy and practice in Court.

      52.    Rather than support a long-term, outstanding employee with an

unblemished record over the obvious machinations of a relatively new, disgruntled,

and poor performer, Defendant distorted the allegations against DeVooght and used

the complaint as a pretext to undertake a retaliatory investigation.

      53.    The ensuing internal affairs investigation involved interviews with

nearly all dispatchers, although no one from Ms. DeVooght’s day shift was

interviewed until after she raised this defect later in the process.

      54.    The investigation ranged far beyond the specific complaint raised

involving Ms. DeVooght’s alleged harassment of the disgruntled, poor performer,

and amounted to nothing more than a fishing expedition to dredge up bases for

retaliation against DeVooght and her co-plaintiffs.

      55.    Defendants’ investigation of Ms. DeVooght chilled the resolve of other

female dispatchers who were in favor of this lawsuit but did not dare sign on or

remain as plaintiffs for fear of facing a similar investigation or challenge to their job

security.


                                           11
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.12 Filed 12/02/20 Page 12 of 22




      56.       On July 31, 2020 the charges and specifications issued to Ms.

DeVooght as a result of this investigation cited her for misuse of department

information systems, including the most severe charge being that she provided to her

attorneys a binder full of materials collected and maintained by a retired former

colleague—someone not involved with the lawsuit—who had documented and

protested for decades the policy of requiring female dispatchers to conduct prisoner

searches.

      57.       Most of the materials in this binder were also produced by the union in

response to Defendant City of Warren’s subpoena in the lawsuit, 20-cv-10812.

      58.       Most of the materials in this binder could have been acquired by

Plaintiffs through discovery or through FOIA prior to filing the lawsuit.

      59.       The other charges and specifications refer to Ms. DeVooght’s

unauthorized use of Defendants’ communications system and a database known as

C.L.E.M.I.S..

      60.       The communications system and C.L.E.M.I.S. are widely used by many

of Defendants’ personnel for other than official purposes.

      61.       Such use of C.L.E.M.I.S. for other than official purposes is widely

known and accepted, such that potential violations are neither enforced nor

investigated.




                                           12
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.13 Filed 12/02/20 Page 13 of 22




      62.      On August 3, 2020, Plaintiff DeVooght appeared at a hearing before

Defendant Dwyer to address charges and specifications arising from the retaliatory

Internal Affairs investigation.

      63.      These specifications and charges bore with them severe disciplinary

consequence, up to and including demotion, unpaid suspension, and/or termination.

      64.      In early August of 2020, Defendants informed Ms. DeVooght that

Defendant Dwyer had terminated her employment as discipline for the charges

against her.

      65.      This punishment is unduly harsh by any standards for the alleged

misconduct.

      66.      On October 7, 2020, rather than attempt to appeal the loss of her

employment and not having the ability to afford a long period while an appeal was

pending with no income and no health insurance, Ms. DeVooght agreed to accept a

demotion to dispatcher and unpaid suspension in exchange for giving up her right

challenge the discipline through the procedures provided in the union contract.

      67.      This demotion and suspension, though less severe than termination,

constitutes a material change to the terms and conditions of DeVooght’s

employment in that it includes a loss of title, a loss of pay and benefits, and the loss

of other tangible benefits of employment in her former position as supervisor.




                                          13
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.14 Filed 12/02/20 Page 14 of 22




      68.   Additionally, through the course of this retaliatory internal

investigation, Plaintiffs and the women who were previously named in this lawsuit

but have since withdrawn were interrogated about their use of the communications

system and C.L.E.M.I.S..

      69.   In addition to the extreme discipline imposed on Ms. DeVooght,

Plaintiff Piper and two other women who were previously in the 20-cv-10812

lawsuit have each received unpaid suspensions of several days instead of facing what

Defendants threatened could be weeks of unpaid suspension if they proceeded to a

formal discipline process.

      70.   Another woman, who has since withdrawn from the 20-cv-10812

lawsuit, accepted two weeks of unpaid suspension rather than face Defendants’

threat of a month’s suspension had she proceeded to a formal discipline process.

      71.   None of these women would have faced these investigatory interviews

nor the severe disciplines had they not participated in a lawsuit challenging the

constitutionality and legality of Defendants’ practice and policy of requiring women

but never men who worked in dispatch to search arrestees to the prison.

      72.   Also in August of 2020, Plaintiff Jennifer Piper was summoned to

Internal Affairs to face unfounded charges of “malicious neglect of duty,” when she

has never before faced any such accusations or feedback in her over 15 years of

employment with the City of Warren.


                                        14
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.15 Filed 12/02/20 Page 15 of 22




      73.    This investigation, which is still ongoing, is a blatant act by Defendants

to chill the resolve of the remaining Plaintiffs and discourage any other Warren PD

employees from seeking to vindicate their constitutional rights.

      74.    These retaliatory actions are materially adverse to Plaintiffs because

they have resulted in demotion and tangible losses of pay and benefits.

      75.    These unwarranted disciplinary actions were taken to “make an

example” of Plaintiffs and other women who spoke out against the practice and

policy of requiring only women dispatchers to conduct prisoner searches and thereby

dissuade a reasonable employee in Plaintiffs’ position from engaging in the

protected activities, including their attempt to access the federal courts to vindicate

their Constitutional rights, as well as their opposition to unlawful employment

practices and participation in formal processes to resolve discrimination claims.

   Count One: 42 U.S.C. § 1983, Retaliation in Violation of Plaintiffs’ First
                            Amendment Rights

      76.    Plaintiffs incorporate all the above allegations by reference here.

      77.    Plaintiffs brought the 20-cv-10812 lawsuit alleging, inter alia,

violations of the Equal Protection Guarantee in the 14th Amendment of the United

States Constitution.

      78.    It is an essential matter of public concern to challenge a municipality’s

violation of its employees’ Constitutional rights.



                                          15
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.16 Filed 12/02/20 Page 16 of 22




      79.     Therefore, these Plaintiffs’ rights to bring their lawsuit challenging the

constitutionality of Defendant’s search policy is guaranteed by the First Amendment

of the United States Constitution.

      80.     In direct response to the 20-cv-10812 lawsuit and because of Plaintiffs

having brought that lawsuit, Defendants immediately initiated an investigation into

the conduct of Plaintiff DeVooght.

      81.     But for the 20-cv-10812 lawsuit, Ms. DeVooght’s conduct that initiated

the investigation would not have justified an internal investigation.

      82.     During the course of the Internal Affairs investigation, Defendants

scrutinized the women associated with the 20-cv-10812 lawsuit and targeted them

with an internal affairs investigation, the sole purpose of which was to dig up

admissions of policy violations that would otherwise not have warranted attention

or enforcement.

      83.     As a result of this unwarranted investigation, Ms. DeVooght has been

terminated from her employment and then forced to accept a demotion and unpaid

suspension in order to be reinstated to employment in a lower level position.

      84.     As a result of this unwarranted investigation, Ms. Piper has been

subjected to an Internal Affairs investigation and has been forced to accept an unpaid

suspension.




                                          16
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.17 Filed 12/02/20 Page 17 of 22




      85.    Additionally, other women previously associated with the 20-cv-10812

lawsuit have suffered unpaid suspensions through this investigation.

      86.    These investigations, both in the scope of interviews and in the

harshness of the penalties meted out on the women who are Plaintiffs or were

previously involved in the 20-cv-10812 lawsuit, have had a dramatic, chilling effect

on any of Defendants’ employees who might consider seeking redress through the

courts for any violation of their Constitutional rights.

      87.    Pursuant to 42 U.S.C. §§ 1983, 1988 and other applicable laws,

Plaintiffs seek the following relief:

             a.     a declaratory judgment that Defendants have violated Plaintiffs’

                    First Amendment rights by initiating unwarranted investigations

                    and mandating discipline against Plaintiffs DeVooght and Piper;

             b.     an order reinstating Plaintiff DeVooght to her former role as

                    Dispatch Supervisor, restoring her seniority in that role, and

                    making her whole with regard to lost wages resulting from her

                    termination, demotion, and unpaid suspension;

             c.     an order making Plaintiff Piper whole with regard to lost wages

                    resulting from her unpaid suspension;

             d.     an order demanding the dismissal of the pending investigation

                    into Ms. Piper;


                                          17
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.18 Filed 12/02/20 Page 18 of 22




             e.    monetary damages to compensate Plaintiffs for the many years

                   of extremely dangerous and odious terms and conditions of

                   employment that have been imposed upon them unlawfully

                   because of their sex;

             f.    punitive damages reflecting the knowing and deliberate nature of

                   Defendants’ retaliation against Plaintiffs DeVooght and Piper for

                   filing this lawsuit;

             g.    an award of Plaintiffs’ attorney’s fees and costs; and

             h.    other relief that the Court may deem appropriate.

        Count Two: Violation of the Elliott-Larsen Civil Rights Act,
       M.C.L. § 37.2101 et seq., By Intimidation and Threats to Persons
                    Exercising their Rights under the Act.
      88.    Plaintiffs incorporate all the above allegations by reference here.

      89.    The ELCRA makes it unlawful to coerce, intimidate, threaten, or

interfere with a person in the exercise any right under the Act. M.C.L. § 37.2701(f).

      90.    Municipalities and governmental entities are persons under the

ELCRA.

      91.    As set forth above, Defendant City of Warren and Defendant Dwyer

launched an unwarranted investigation into Plaintiff DeVooght to intimidate,

threaten, and punish her for filing the 20-cv-10812 lawsuit.




                                           18
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.19 Filed 12/02/20 Page 19 of 22




      92.    As set forth above, Defendant City of Warren and Defendant Dwyer

caused this investigation to be pursued in a way that forced the women who are

Plaintiffs in the 20-cv-10812 lawsuit or were previously involved in this lawsuit to

admit violations of policies that are otherwise unenforced by Defendants.

      93.    As set forth above, Defendants’ launched an unwarranted investigation

and broadly investigated the women dispatchers, whether or not they have been

involved in 20-cv-10812 lawsuit in order to interfere with that lawsuit and intimidate

the women from complaining about the unlawful conditions of their employment.

      94.    As a result of Defendants’ unlawful interference and intimidation,

Plaintiff DeVooght was suspended, fired, and forced to accept a demotion in order

to return to employment with the City in a lower level position.

      95.    As a result of Defendants’ unlawful interference and intimidation,

Plaintiff Piper was forced to take an unpaid suspension and has been subjected to an

additional, unwarranted investigation.

      96.    Pursuant to M.C.L. § 37.2801 and other applicable laws, Plaintiffs seek

the following relief:

             a.     a declaratory judgment that Defendants have violated Plaintiffs’

                    rights under the ELCRA by initiating an unwarranted

                    investigation and mandating discipline against Plaintiffs

                    DeVooght and Piper;


                                         19
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.20 Filed 12/02/20 Page 20 of 22




           b.    an order reinstating Plaintiff DeVooght to her former role as

                 Dispatch Supervisor, restoring her seniority in that role, and

                 making her whole with regard to lost wages resulting from her

                 demotion and unpaid suspension;

           c.    an order making Plaintiff Piper whole with regard to lost wages

                 resulting from her unpaid suspension;

           d.    monetary damages to compensate Plaintiffs for the many years

                 of extremely dangerous and odious terms and conditions of

                 employment that have been imposed upon them unlawfully

                 because of their sex;

           e.    compensatory damages to Plaintiffs DeVooght and Piper for

                 suffering the severe emotional distress and reputational harm

                 caused by Defendants retaliatory punishments against them;

           f.    an award of Plaintiffs’ attorney’s fees and costs; and

           g.    other relief that the Court may deem appropriate.




                                         20
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.21 Filed 12/02/20 Page 21 of 22




                             PITT McGEHEE PALMER
                             BONANNI & RIVERS

                             By: /s/ Robin B. Wagner____
                             Michael L. Pitt (P24429)
                             Robin B. Wagner (P79408)
                             Kevin M. Carlson (P67704)
                             Attorneys for Plaintiffs
                             117 W. Fourth Street, Suite 200
                             Royal Oak, MI 48067
                             248-398-9800
                             248-268-7996 (fax)
                             mpitt@pittlawpc.com
                             rwagner@pittlawpc.com
                             kcarlson@pittlawpc.com
Dated: December 2, 2020




                                     21
Case 2:20-cv-13168-RHC-EAS ECF No. 1, PageID.22 Filed 12/02/20 Page 22 of 22




                         DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a trial by jury of the facts and issues involved in this

matter.

                                       PITT McGEHEE PALMER
                                       BONANNI & RIVERS

                                       By: /s/ Robin B. Wagner____
                                       Michael L. Pitt (P24429)
                                       Robin B. Wagner (P79408)
                                       Kevin M. Carlson (P67704)
                                       Attorneys for Plaintiffs
                                       117 W. Fourth Street, Suite 200
                                       Royal Oak, MI 48067
                                       248-398-9800
                                       248-268-7996 (fax)
                                       mpitt@pittlawpc.com
                                       rwagner@pittlawpc.com
                                       kcarlson@pittlawpc.com
Dated: December 2, 2020




                                         22
